

 
 

--------------------------------------------------------------------------------

 









 
 
AMENDED AND RESTATED
 
OMNIBUS AGREEMENT
among
TARGA RESOURCES, INC.
TARGA RESOURCES GP LLC
and
TARGA RESOURCES PARTNERS LP
 
 
 



 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
 
OMNIBUS AGREEMENT
 
THIS AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into on,
and effective as of, October 24, 2007, and is by and among Targa Resources,
Inc., a Delaware corporation (“Targa”), Targa Resources LLC, Targa Resources GP
LLC, a Delaware limited liability company (the “General Partner”) and Targa
Resources Partners LP, a Delaware limited partnership (the “Partnership”).  The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”
 
R E C I T A L S:
 
1.           The Parties entered into that certain Omnibus Agreement, dated and
effective as of the Closing Date (as defined herein) (the "Current Agreement"),
to (i) evidence their agreement with respect to the amount to be paid by the
Partnership for certain general and administrative services to be performed by
Targa and its Affiliates as well as direct expenses, including operating
expenses, incurred by Targa and its Affiliates for and on behalf of the
Partnership Group (as defined herein) and (ii) evidence their agreement with
respect to certain indemnification obligations of the Parties.
 
2.           The Parties desire to amend and restate the Current Agreement to,
among other things, reflect the purchase of the SAOU/LOU Business (as defined
herein) by the Partnership from certain Affiliates of Targa.
 
In consideration of the agreements contained herein, and for other good and
valuable consideration, the Parties hereby amend and restate the Current
Agreement as follows:
 
ARTICLE I
 
Definitions
 
1.1 Definitions.
 
As used in this Agreement, the following terms shall have the respective
meanings set forth below:
 
“Affiliate” is defined in the Partnership Agreement.
 
 “Closing Date” means the date of the closing of the Partnership’s initial
public offering of Common Units.
 
“Common Units” is defined in the Partnership Agreement.
 
“Conflicts Committee” is defined in the Partnership Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Covered Environmental Losses” means all environmental losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs and expenses (including, without limitation, costs and expenses
of any Environmental Activity, court costs and reasonable attorney’s and
experts’ fees) of any and every kind or character, by reason of or arising out
of:
 
(i)           any violation or correction of violation of Environmental Laws,
including without limitation performance of any Environmental Activity; or
 
(ii)           any event, omission or condition associated with ownership or
operation of the North Texas Assets relating to Environmental Activities
(including, without limitation, the exposure to or presence of Hazardous
Substances on, under, about or migrating to or from the North Texas Assets or
the exposure to or release of Hazardous Substances arising out of operation of
the North Texas Assets) including, without limitation, (A) the cost and expense
of any Environmental Activities, (B) the cost or expense of the preparation and
implementation of any closure, remedial or corrective action or other plans
required or necessary under Environmental Laws and (C) the cost and expense for
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work; provided, in the case of clauses (A) and (B), such cost
and expense shall not include the costs associated with project management and
soil and ground water monitoring.
 
 “CPI Index” is defined in Section 2.1(c) of this Agreement.
 
“Environmental Activities” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including, but not limited to, institutional or
engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty.
 
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources including, without limitation, the federal Comprehensive Environmental
Response, Compensation and Liability Act, the Superfund Amendments and
Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Hazardous Materials
Transportation Act, the Marine Mammal Protection Act, the Endangered Species
Act, the National Environmental Policy Act and other environmental conservation
and protection laws, each as amended through the Closing Date, (b) any release
or threatened release of, or any exposure of any Person or property to, any
 



-
 
 

--------------------------------------------------------------------------------

 

Hazardous Substances and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport or handling of any Hazardous
Substances.
 
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
 
“G&A Expenses Limit” is defined in Section 2.1(c) of this Agreement.
 
“General Partner” is defined in the introduction to this Agreement.
 
“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, (b) oil as
defined in the Oil Pollution Act of 1990, as amended, including oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other
refined petroleum hydrocarbons and petroleum products and (c) radioactive
materials, asbestos containing materials or polychlorinated biphenyls.
 
“Indemnified Party” means each Partnership Group Member and Targa in their
capacities as parties entitled to indemnification in accordance with Article
III.
 
“Indemnifying Party” means each of Targa and the Partnership Group, as the case
may be, in their capacity as the parties from whom indemnification may be
required in accordance with Article III.
 
 “Limited Partner” is defined in the Partnership Agreement.
 
“Losses” means all losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character.
 
“North Texas Assets” means the gathering and processing assets to be contributed
to the Partnership in connection with its initial public offering and as more
completely described in the Registration Statement and includes the pipelines,
processing plants or related equipment or assets, or portions thereof, conveyed,
contributed or otherwise transferred or intended to be conveyed, contributed or
otherwise transferred to any member of the Partnership Group, or owned by or
necessary for the operation of the business, properties or assets of any member
of the Partnership Group, prior to or as of the Closing Date.
 
“Partnership” is defined in the introduction to this Agreement.
 



-
 
 

--------------------------------------------------------------------------------

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Targa Resources Partners LP, dated as of the Closing
Date, as such agreement is in effect on the Closing Date, to which reference is
hereby made for all purposes of this Agreement.  No amendment or modification to
the Partnership Agreement subsequent to the Closing Date shall be given effect
for the purposes of this Agreement unless such amendment receives the approval
required pursuant to Section 4.5 hereof.
 
“Partnership Entities” means the General Partner and each member of the
Partnership Group.
 
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
 
“Partnership Group Member” means any member of the Partnership Group.
 
“Partnership Indemnitee” shall mean any Person who is an Indemnitee (as defined
in the Partnership Agreement); provided, that the term “Partnership Indemnitee”
shall exclude Targa and any Affiliate of Targa which is not a member of the
Partnership Group.
 
 “Party” and “Parties” are defined in the introduction to this Agreement.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, business trust, employee benefit plan,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.
 
“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-138747) filed with the Securities and Exchange Commission
with respect to the proposed initial public offering of Common Units by the
Partnership.
 
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
 



-
 
 

--------------------------------------------------------------------------------

 

“Targa” is defined in the introduction to this Agreement.
 
ARTICLE II
 
Reimbursement Obligations
 
2.1 Reimbursement for Allocated General and Administrative Expenses; Limitations
on Reimbursement.
 
(a) Targa hereby agrees to continue to provide the Partnership Group with
certain general and administrative services, such as legal, accounting,
treasury, insurance, risk management, health, safety and environmental,
information technology, human resources, credit, payroll, internal audit, taxes,
engineering and marketing.  These general and administrative services shall be
substantially identical in nature and quality to the services of such type
previously provided by Targa in connection with their management and operation
of the North Texas Assets prior to their acquisition by the Partnership.  In the
event that the Partnership Group makes any acquisitions of assets or businesses
from Targa or its Affiliates during the first three years following the Closing
Date, Targa will similarly provide general and administrative services that are
substantially identical in nature and quality to the services of such type
previously provided by Targa in connection with their management and operation
of such assets or businesses prior to their acquisition by the Partnership.
 
(b) Subject to the provisions of Section 2.1(c) below, the Partnership Group
hereby agrees to reimburse Targa for all expenses and expenditures Targa or its
Affiliates incur or payments they make on behalf of the Partnership Group for
these general and administrative services.
 
(c) The amount for which Targa shall be entitled to reimbursement from the
Partnership Group pursuant to Section 2.1(b) for general and administrative
expenses shall not exceed $5.0 million annually for a period of three (3) years
following the Closing Date (the “G&A Expenses Limit”).  Following the first
anniversary of this Agreement, the G&A Expenses Limit shall be increased
annually over the next two years by the percentage increase in the Consumer
Price Index – All Urban Consumers, U.S. City Average, Not Seasonally Adjusted
for the applicable year (the “CPI Index”).  In making such adjustment, the G&A
Expenses Limit shall be increased on the first anniversary of this Agreement by
the CPI Index for the prior year period based on the most recent information
available from the U.S. Department of Labor and similarly increased on the
second anniversary of this Agreement by the CPI Index for the prior year
period.  In the event that the Partnership Group makes any acquisitions of
assets or businesses or the business of the Partnership Group otherwise expands
during the first three years following the Closing Date, then the G&A Expenses
Limit shall be appropriately increased in order to account for adjustments in
the nature and extent of the general and administrative services by Targa to the
Partnership Group, with any such increase in the G&A Expenses Limit subject to
the approval of the Conflicts Committee.  From and after the date first set
forth above, the G&A Expenses Limit is increased by the actual amount of general
and administrative expenses allocated by Targa for the services provided to
Targa Texas Field Services LP and Targa Louisiana Field Services LLC (the
“SAOU/LOU Business”), according to the allocation methodology utilized by
Targa.  After the third anniversary of the Closing Date, the G&A Expenses Limit
will no longer apply and the General Partner will determine the amount of
 



-
 
 

--------------------------------------------------------------------------------

 

general and administrative expenses that will be properly allocated to the
Partnership in accordance with the terms of the Partnership Agreement.  The G&A
Expenses Limit shall not apply to reimbursement for direct expenses of the
Partnership as provided in Section 2.2.
 
2.2 Reimbursement for Direct Expenses.
 
(a) The Partnership Group hereby agrees to reimburse Targa and its Affiliates
for all direct expenses and expenditures they incur or payments they make on
behalf of the Partnership Group, including, but not limited to, (i) salaries of
operational personnel performing services on the Partnership Group’s behalf, the
cost of employee benefits for such personnel and general and administrative
expense associated with such personnel, (ii) capital expenditures, (iii)
maintenance and repair costs, (iv) taxes and (v) direct expenses, including
operating expenses and certain allocated operating expenses, associated with the
ownership and operation of the North Texas Assets and the SAOU/LOU Business.
 
(b) The Partnership Group hereby agrees to reimburse Targa and its Affiliates
for all expenses and expenditures they incur or payments they make as a result
of the Partnership becoming a publicly traded entity, including costs associated
with annual and quarterly reports, tax return and Schedule K-1 preparation and
distribution, independent auditor fees, registrar and transfer agent fees, legal
fees and independent director compensation.
 
(c) The obligation of the Partnership Group to reimburse Targa and its
Subsidiaries pursuant to this Section 2.2 shall not be subject to any monetary
limitation, including the G&A Expenses Limit contained in Section 2.1.
 
ARTICLE III
 
Indemnification
 
3.1 Environmental Indemnification.
 
(a) Subject to the provisions of Section 3.3, Targa shall indemnify, defend and
hold harmless the Partnership Group and the Partnership Indemnitees from and
against any Covered Environmental Losses suffered or incurred by the Partnership
Group or any Partnership Indemnitee relating to the North Texas Assets for a
period of three (3) years from the Closing Date but only to the extent such
violations, corrections, events or conditions occurred on or before the Closing
Date; provided, however, that such indemnity shall not apply to any Covered
Environmental Losses reserved on the books of the Partnership Group as of the
Closing Date.
 
(b) The Partnership Group shall indemnify, defend and hold harmless Targa and
its Affiliates, other than any Partnership Group Member, from and against any
Covered Environmental Losses suffered or incurred by Targa and its Affiliates,
other than any Partnership Group Member, relating to the North Texas Assets
occurring after the Closing Date except to the extent that the Partnership Group
is indemnified with respect to any of such Covered Environmental Losses under
Section 3.1(a).
 
(c) The aggregate liability of Targa under Section 3.1(a) shall not exceed $10.0
million.
 



-
 
 

--------------------------------------------------------------------------------

 



 
(d) No claims may be made against Targa for indemnification pursuant to Section
3.1(a) unless the aggregate dollar amount of the Losses suffered or incurred by
the Partnership Group or Partnership Indemnitees exceed $250,000, after such
time Targa shall be liable for the full amount of such claims, subject to the
limitations of Section 3.1(c).
 
(e) Notwithstanding anything herein to the contrary, in no event shall Targa
have any indemnification obligations under this Agreement for claims made as a
result of additions to or modifications of Environmental Laws promulgated after
the Closing Date.
 
3.2 Additional Indemnification
 
(a) Subject to the provisions of Section 3.3, Targa shall indemnify, defend and
hold harmless the Partnership Group and the Partnership Indemnitees from and
against any Losses suffered or incurred by the Partnership Group or any
Partnership Indemnitee by reason of or arising out of:
 
(i) the failure of the Partnership Group to be the owner of valid and
indefeasible easement rights, leasehold and/or fee ownership interests in and to
the lands on which are located any North Texas Assets, and such failure renders
the Partnership Group liable or unable to use or operate the North Texas Assets
in substantially the same manner that the North Texas Assets were used and
operated by Targa and its Affiliates immediately prior to the Closing Date as
described in the Registration Statement;
 
(ii) the failure of the Partnership Group to have on the Closing Date any
consent or governmental permit necessary to allow (i) the transfer of any of the
North Texas Assets to the Partnership Group on the Closing Date or (ii) any such
North Texas Assets to cross the roads, waterways, railroads and other areas upon
which any such North Texas Assets are located as of the Closing Date, and any
such failure specified in such clause (ii) renders the Partnership Group unable
to use or operate the North Texas Assets in substantially the same manner that
the North Texas Assets were owned and operated by Targa and its Affiliates
immediately prior to the Closing Date as described in the Registration
Statement;
 
(iii) all federal, state and local income tax liabilities attributable to the
ownership or operation of the North Texas Assets prior to the Closing Date,
including any such income tax liabilities of Targa and its Affiliates that may
result from the consummation of the formation transactions for the Partnership
Group occurring on or prior to the Closing Date; and
 
(iv) all pending legal actions as of the Closing Date against one or more
Partnership Group Members involving or otherwise relating to the North Texas
Assets;
 



-
 
 

--------------------------------------------------------------------------------

 

provided, however, that, in the case of clauses (i), (ii) and (iv) above, such
indemnification obligations shall survive for three (3) years from the Closing
Date; and that in the case of clause (iii) above, such indemnification
obligations shall survive after the expiration of any applicable statute of
limitations;
 
provided, further, that in the case of clauses (i), (ii), (iii) and (iv) above,
such indemnification shall not include indemnity for Losses reserved on the
books of the Partnership Group as of the Closing Date;
 
provided, further, no claims may be made against Targa for indemnification
pursuant to Section 3.2 unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group or Partnership Indemnitees exceed
$250,000, after such time Targa shall be liable for the full amount of such
claims.
 
(b) In addition to and not in limitation of the indemnification provided under
this Article III, the Partnership Group shall indemnify, defend, and hold
harmless Targa and its Affiliates, other than any Partnership Group Member, from
and against any Losses suffered or incurred by Targa and its Affiliates, other
than any Partnership Group Member, by reason of or arising out of events and
conditions associated with the operation of the North Texas Assets that occurs
on or after the Closing Date except to the extent that the Partnership Group is
indemnified with respect to any such Losses under Section 3.2(a).
 
3.3 Indemnification Procedures.
 
(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification pursuant to
this Article III, they will provide notice thereof in writing to the
Indemnifying Party specifying the nature of and specific basis for such claim;
provided, however, that the Indemnified Party shall not submit claims more
frequently than once a calendar quarter (or twice in the case of the last
calendar quarter prior to the expiration of the applicable indemnity coverage
under this Agreement).
 
(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in this
Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court or similar
authority and the settling of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) of the Indemnified Party unless it includes a full release of the
Indemnified Party from such matter or issues, as the case may be.
 
(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party
with respect to all aspects of the defense of any claims covered by the
indemnification set forth in this Article III, including, without limitation,
the prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
names of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the
 



-
 
 

--------------------------------------------------------------------------------

 

making available to the Indemnifying Party of any employees of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records and other information furnished by the
Indemnified Party pursuant to this Section 3.3. In no event shall the obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims covered by the indemnification set forth in this
Article III; provided, however, that the Indemnified Party may, at its own
option, cost and expense, hire and pay for counsel in connection with any such
defense. The Indemnifying Party agrees to keep any such counsel hired by the
Indemnified Party reasonably informed as to the status of any such defense, but
the Indemnifying Party shall have the right to retain sole control over such
defense.
 
(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.
 
ARTICLE IV
 
Miscellaneous
 
4.1 Choice of Law; Submission to Jurisdiction.
 
This Agreement shall be subject to and governed by the laws of the State of
Texas, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another
state.  Each Party hereby submits to the jurisdiction of the state and federal
courts in the State of Texas and to venue in Houston, Texas.
 
4.2 Notice.
 
All notices or requests or consents provided for by, or permitted to be given
pursuant to, this Agreement must be in writing and must be given by depositing
same in the United States mail, addressed to the Person to be notified,
postpaid, and registered or certified with return receipt requested or by
delivering such notice in person or by telecopier or telegram to such
Party.  Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.  All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 4.2.
 



-
 
 

--------------------------------------------------------------------------------

 

if to Targa:
 
Targa Resources, Inc.
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention: General Counsel


if to the Partnership Entities:
 
Targa Resources Partners LP
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention:   General Counsel


4.3 Entire Agreement.
 
This Agreement constitutes the entire agreement of the Parties relating to the
matters contained herein, superseding all prior contracts or agreements, whether
oral or written, relating to the matters contained herein.
 
4.4 Effect of Waiver or Consent.
 
No waiver or consent, express or implied, by any Party to or of any breach or
default by any Person in the performance by such Person of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such Person of the same or any
other obligations of such Person hereunder.
 
4.5 Amendment or Modification.
 
This Agreement may be amended or modified from time to time only by the written
agreement of all the Parties hereto; provided, however, that the Partnership may
not, without the prior approval of the Conflicts Committee, agree to any
amendment or modification of this Agreement that, in the reasonable discretion
of the General Partner, will adversely affect the holders of Common Units.  Each
such instrument shall be reduced to writing and shall be designated on its face
an “Amendment” or an “Addendum” to this Agreement.
 
4.6 Assignment.
 
No Party shall have the right to assign any of its rights or obligations under
this Agreement without the consent of the other Parties hereto.
 
4.7 Counterparts.
 
This Agreement may be executed in any number of counterparts with the same
effect as if all signatory parties had signed the same document.  All
counterparts shall be construed together and shall constitute one and the same
instrument.
 



-
 
 

--------------------------------------------------------------------------------

 



 
4.8 Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable by a
court or regulatory body of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.
 
4.9 Further Assurances.
 
In connection with this Agreement and all transactions contemplated by this
Agreement, each signatory party hereto agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.
 
4.10 Rights of Limited Partners.
 
The provisions of this Agreement are enforceable solely by the Parties to this
Agreement, and no Limited Partner of the Partnership shall have the right,
separate and apart from the Partnership, to enforce any provision of this
Agreement or to compel any Party to this Agreement to comply with the terms of
this Agreement.
 
4.11 Successors.
 
This Agreement shall bind and inure to the benefit of the Parties and to their
respective successors and assigns.
 


 
[SIGNATURE PAGES FOLLOW]
 



-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first set forth above.
 
TARGA RESOURCES, INC.




By: /s/ Rene R. Joyce
Rene R. Joyce
Chief Executive Officer




TARGA RESOURCES LLC




By:                                                                           /s/
Rene R. Joyce
Rene R. Joyce
Chief Executive Officer






TARGA RESOURCES GP LLC




By:                                                                           /s/
Rene R. Joyce
Rene R. Joyce
Chief Executive Officer




TARGA RESOURCES PARTNERS LP


By: Targa Resources GP LLC




By:                                                                           /s/
Rene R. Joyce
Rene R. Joyce
Chief Executive Officer







[Signature Page to the Amended and Restated Omnibus Agreement]
 
 

--------------------------------------------------------------------------------

 


